Pee Ctjeiam.
The prosecutor seeks to challenge by this writ a permit granted by the mayor and city clerk ol the city of Perth Amboy, on December 29th, 192b to Amedeo Scala, authorizing him to manufacture, store, keep or sell in the premises at the northeast corner of Washington street and Amboy avenue, for a period of not more than one year, gasoline and oil.
Since the permit expired by its own terms, on December 29th, 1925, and the prosecutor did not see fit to submit the matter to this court until the January term, 1926, after the expiration of the permit, it would seem that this court ought not be called upon to decide the purely academic question presented to it.
There is another reason why the writ should be dismissed. One may not review by certiorari proceedings of municipal officers where not shown to have suffered a special injury. Erom an examination of the depositions it is observed that the prosecutor has given no testimony as to how he will suffer any special injury, or any other injury for that matter, nor has any testimony been given by anyone tending to show that the prosecutor will suffer any special injury peculiar to himself. The mere fact, if it be a fact, that the common council, in the passage of the ordinance and the acts of the mayor and clerk under color thereof, have exceeded their power, gives no right of action to the prosecutor until he sustains some special injury. Montgomery v. Trenton, 36 N. J. L. 79; Oliver v. Jersey City, 63 Id. 96; Seaman v. Perth Amboy, 116 Atl. Rep. 22.
The writ will be dismissed, with costs.